ORDER
11 Considering the Joint Petition for Transfer to Active Status filed by respondent and the Office of Disciplinary Counsel,
IT IS ORDERED that André T. Hay-del, Louisiana Bar Roll number 24728, be and he hereby is reinstated to active status pursuant to Supreme Court Rule XIX, § 22(G), subject to the condition that he must fully and completely adhere to all terms of his June 18, 2014 recovery agreement with the Lawyers Assistance Program, and such other conditions as may be imposed upon him by the Lawyers Assistance Program. The Office of Disciplinary Counsel shall monitor respondent’s compliance with his recovery agreement and notify this court of any violation, which may be grounds for immediately returning respondent to disability inactive status.
This order shall be effective immediately.
FOR THE COURT:
/s/
/s/ Justice, Supreme Court of Louisiana